Title: To James Madison from William Eaton, 29 August 1811
From: Eaton, William
To: Madison, James


(Confidential)New york 29th. of August 1811.
Your Excellency will please excuse the freedom I take, (being as I presume intirely unknown to you) but Conceiving it the duty and priviledge of every republican to impart their Ideas to Each other, in a decent plain and familiar way—and having a great anxiety to avert the impending Storms—Which I think—more than commonly threaten at this time, inspires me with confidence and impels me to write. I wish Sir I could make you acquainted with my sincere motives, and Particular attachment, to your Person, Administration, and our Countrys welfare, without giving you all the trouble I shall now do. My Countrys future greatness, Prosperity and happiness, has from my youth been the great Solicitude of my heart—Perhap[s] too much so, for my private interest—and this also adds to prompt this address. Be pleased Sir, here to permit me to Express to you—the pleasure I have derived from Every Executive act of ⟨your⟩ Administration (except in the one only instance of the appointment of Mr Smith as Secretary of State). I did not then think him fit for the Station, and I now think he has Shamefully abused the confidence placed in him and forfeited all right to the confidence of the republican Citizens of the United States. The importance of Unanimity of Sentiment at the present (I think awful) Scituation of the times, and the Choice of our next President are the Stimulants to this Communication. We are I think you will admit Sir, on the very brink of a war, with England. There is not, I think Sir—a person in the Union—who wishes more than I do—to punish her for her Insolence, injustice and Encroachments on our rights and her barbarity and inhumanity to the Seaman of the world, and her utmost defiance of the God of nations who has made the seas for the free high road for all to traverse. But Sir, I fear, really fear, if we at this Perilous time are compelled to go to war with her—we as a nation Shall be ruined. Then Sir—Can we not avert it for a time? Say till after the next Presidential Election? Shall we not in attempting to Scourge her as she really merits more than Equally Scourge ourselves? Shall we not Sir, considering the many Timothy Pickerings we have among us and the wealth they have—be unable to designate the Enimy from the friend? and would not Sir their resources be a great aid and Stimulant, with the ungovernable man—to throw us in to Confusion? Could we Sir banish from among us so great a Portion of our Citizen? But Sir what is best to be done I do not pretend to Say. God only knows—and may he alone direct the movements of our Government—that they may redound to the Glory and good of all. I have lately, been admitted to private Conferences (not having declared my Political Sentiment there) of some influential Federalists and find it Sir to be a determination among them, in case of war with England, to aid her, and oppose the measures of our government all in their power—and Sir I really believe they wish, and Stir England to make war at this time. Now Sir—if this is the Case, any reasonable man must foresee that the above must throw us into Confusion. The Choice of the next President Engages my thought, now Sir—because—I think an Early nomination by the great Leading Republicans and a tender of your Services another term of 4 years would, if Shortly done, be a means of preventing a greater division in that great body of the People than is already made. You no doubt have been apprized Sir, that a very Large, influential, and Powerful party who now call themselves Republicans in this State and making arrangements in the other States to carry the Election of President to their own likings and who if not Counteracted or united will sap the very foundation of Republicanism. They have Engaged and are Engaging Printers and Presses to Send to almost Every State—(this I know from a Brother of mine who is a Printer and who has been applied to, to go to the Southward for this purpose). And here Sir I beg Leave to anxiously intreat you to offer again and in Season for the great Station you now fill with so much honour, that the People may form a decisive mind at once—and may that God who orders all things, so in Mercy order, that you may be retained in office to the great blessing of us all. I hope Sir you will have the goodness to Consider this Letter only as the pure motives of Friendship and disinterestedness and that I do not wish to assume the ability to give advice, but convey to you the thoughts of a Simple individual actuated by a pure desire for his Countrys welfare. You perhaps Sir, may wish to know who the person is who is giving this trouble to one who is now over Loaded with cares for his Countrys welfare. I beg to be permitted to trouble you to notice my Political history, that it may in Some measure give a first proof of my attachment and desire to be useful. I am a native of the State of Massachusetts born in 1772 brought up in the neighbourhood and acquaintance of our much Lamented Col John Whiting who died at Washington Last Autumn—and also Timothy Whiting Esqr his Brother—untill 21 years of age. In 1797 began to display my Republican Sentiments in Bridge Port Connecticut where I commenced mercantile Pursuits—and here I first reaped the fruits of political persecution. In 1799—I removed to Philada. where under the notice of Doctor Leib, I became an Influential advocate for and Supporter of Mr Jefferson A[d]ministration untill the autum of 1803. From the fall of 1803 to some time 1804 at the request of Republican friends (not to be named) I travelled in the New England states princippally to aid the Republican cause—attended the trial of Col Gardner in Boston in June that year—found this to aid me astonishingly in the cause I Embarked—from Autum 1804 to the 1st of May the present year I have resided in New Bern (N. C.) and under the Eye of Mr Blackledge—by Extensive businiss became Influential throughout his Exlection district and also many places in the back counties of that State—and there I Continued to Exert my feeble abilities in aid of the great Republican cause. In August at the Congressional Election in 1807 in New Bern before a very large assemblage of voters—(Each party nearly Equal) (having previously imbibed very Exalted Ideas of your ability and attachment to our Countrys welfare)—I there proposed 9 Cheers to be given for you as a candidate for the then next President. This was received and Echoed by the Republicans with such unbounded approbation—I ever after was persecuted there by the federalist. The 2d of October same year we had a Son born and Mrs E. being a true Democratic Republican, we took the liberty to Call him Charles, James, Madison, he is now an uncommon promising child. The 1 of may the present year my mercantile pursuits (owing to the Embarrassed Scituation of the times) having failed—I removed to this city, with the intention to make this State my residence. I have Expended I presume 2000 Dollars in the cause of Republicanism and hope I may yet be placed in a Scituation to aid it as much more. My oldest Son William S. 15 years of age is a true genuine republican, and bids fair to make my place good. I am Sensible Sir were you to notice and answer all such communications, you could not render your Country that Service it demanded or you have so beneficially bestowed. I shall therefore Expect you to make this Confidential—and shall not Expect a reply, Unless you might wish to Command my Services, in which Case I shall be happy Sir and able to present you with unquestionable, Credentials of my attachment, fidelity, activity, and honour. I have the honour to be Sir, very Respectfully, your Excellencys most obedt Servt
William Eaton
